DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4-5, 9-10 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Clarke (US 2978352).
Applicant please be noticed that the scope of a method claim is defined by physical steps/actions cited in the claim body. In this case, only the ink application step that applies ink to the recording medium in the claim body is a physical step/action. The step of carbon formation is not a physical action, but it just is an inherent result of applying the mineral acid in the ink to the recording medium (just as paper, wood, or cloth) causing the mineral action reacts to the component of the recording medium to form carbon. Therefore, the scope of the claim is just applying a colorless transparent aqueous ink containing a mineral acid to the recording medium. As a result, the rejection of the claim is made as below in light of such interpretation.
	Clarke discloses a recording method of recording an image on a recording medium, comprising:
            an ink application step of applying to the recording medium a colorless transparent aqueous ink (claims 1-2: A colorless compound is evenly distributed on a sheet of paper) containing a mineral acid and having a pH of 1.0 or less (column 3, lines 25-32 and column 5, lines 1-10); and a carbon The acidic substances added into the aqueous would react to cellulose of the paper (constituted mainly of cellulose (taught by the Specification)) to form carbon).
Regarding to claim 4: wherein (i) the recording medium has a component which forms carbon by making use of the mineral acid or (ii) when the recording medium does not have a component which forms carbon by making use of the mineral acid, the method further comprises a step of applying the component which forms carbon by making use of the mineral acid (column 3, lines 32-45).
	Regarding to claims 5, 9-10: wherein the recording medium is selected from the group consisting of wood, paper and cloth, wherein the carbon formation step is carried out by heating the recording medium and wherein a temperature of the heating is 130°C or more, wherein the aqueous ink contains a resin (column 3, lines 9-45: Based on Clarke’s teaching of raising the temperature of the reaction, it would have been obvious to one having ordinary skill in the art to raise it up to the temperature as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).   
	Allowable Subject Matter
2.	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 2: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the recording medium is colored in advance and the method further comprises, after the carbon formation step, a carbon removal step of removing the resultant carbon from the recording medium is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 4: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the component which forms carbon by making use of the mineral acid comprises a saccharide is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. Please see the rejection above for explanations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853